NUMBER 13-05-613-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG  
 
IN RE: EDWARD WERNECKE, MICHELE
WERNECKE, 
AND KATIE WERNECKE
 
On Petition for Writ of Mandamus
and 
Motion for Emergency Temporary
Relief
 
 
                               MEMORANDUM
OPINION                                    
 
           Before
Chief Justice Valdez and Justices Castillo and Garza
                                 Memorandum
Opinion Per Curiam
 




On
September 23, 2005, relators, Edward Wernecke, Michele Wernecke, and Katie
Wernecke filed a petition for writ of mandamus with this Court in which they
allege that the respondent, the Honorable Carl E. Lewis, Presiding Judge of the
County Court at Law No. 5 in Nueces County, entered a temporary order following
an adversary hearing on July 8, 2005, and a temporary order following emergency
hearing on September 20, 2005.  Relators= petition for writ of mandamus asks this Court to
order the respondent to vacate the temporary order dated July 8, 2005 and the
temporary order dated September 20, 2005. 
Pursuant to a request from this Court, the real party in interest filed
a response to the petition for writ of mandamus on September 30, 2005.  In addition, relators= filed a supplemental brief in support of petition
for writ of mandamus on September 30, 2005 and a reply brief on October 3,
2005.
This
Court, having examined and fully considered the petition for writ of mandamus,
response, relators= supplemental brief, and relators= reply brief, is of the opinion that relators= have not shown themselves entitled to the relief
sought.  The petition for writ of
mandamus is DENIED.  See Tex. R. App. P. 52.8(a).
 
PER CURIAM
 
 
Memorandum
Opinion delivered 
and filed this
the 3rd day of October, 2005.